PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/964,322
Filing Date: 9 Dec 2015
Appellant(s): Ramirez Flores et al.



__________________
Jodie J. Spade
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 24, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments, see Appeal Brief pages 17-22, filed August 24, 2020, with respect to rejection of claims 1, 11 and 20 under 35 USC 103 have been fully considered and are not persuasive.

Regarding Independent claims 1, 11 and 20:

Appellant argues (Appeal Brief, Pages 18-20), that “As an initial matter, Applicant respectfully submits that the combined references fail to teach, or even suggest, a “receiving, at the display, data derived from at least one sensor operatively coupled to the display, wherein the data indicates a contextual environment associated with a use context of the display, wherein the contextual environment comprises a physical location of and an environment surrounding the display and wherein the use context identifies an activity being performed by a user of the display and a context relationship of the user to the physical location”. Claim 1. Rather, the Office states that the contextual environment is effectively the field of view that the viewer is seeing when 

Thus, Perez does not disclose a “a contextual environment comprising a physical location and an environment surrounding the display.” Claim 1. Rather, Perez teaches a system which can provide augmented information based upon what the user is looking at through the display. See Perez at [0042] - [0043], However, Applicant respectfully submits that Perez fails to “receiv[e], at the display, data derived from at least one sensor operatively coupled to the display, wherein the data indicates a contextual environment associated with a use context of the display, wherein the contextual environment comprises a physical location of and environment surrounding 

Examiner disagrees with Appellant argument of “Applicant respectfully submits that the combined references fail to teach, or even suggest, a “receiving, at the display, data derived from at least one sensor operatively coupled to the display, wherein the data indicates a contextual environment associated with a use context of the display, wherein the contextual environment comprises a physical location of and an environment surrounding the display and wherein the use context identifies an activity being performed by a user of the display and a context relationship of the user to the physical location” recited in claim 1”. 
The examiner aware the specification of the present application (Summary of the claimed subject matter in pages 5-16 of Appeal Brief). However, the claim can be given broadest reasonable interpretation (BRI) in light of the specification according to MEPE 2111. Based on BRI, the examiner respectfully maintains that the prior art rejections in this case are proper for the following reasons. In respond to the appellant arguments, the examiner recites Perez et al (U.S. Patent Application Publication 2013/0293530 A1) in order to disclose the issue.
First, regarding to the limitation of “receiving, at the display, data derived from at least one sensor operatively coupled to the display, wherein the data indicates a contextual environment associated with a use context of the display”. Perez discloses a see-through, mixed reality display device in a system environment in which the device receiving, at the display, data derived from at least one sensor operatively coupled to the display, wherein the data indicates a contextual environment associated with a use context of the display”.
Second, regarding to the limitations of “wherein the contextual environment comprises a physical location of and an environment surrounding the display”. Perez wherein the contextual environment comprises a physical location of and an environment surrounding the display”. 
Third, regarding to the limitation of “wherein the use context identifies an activity being performed by a user of the display and a context relationship of the user to the physical location”. Perez discloses that the wearer fixes his gaze on the sofa when he/she enters a furniture store (FIG. 23). Then the wear can select menu item for acquiring more information corresponding to the object within the furniture store (FIG. 24A; paragraph [0156]) or changing to workspace of the wearer's living room based on the selection of a particular menu item or verbal command (FIG. 25; paragraph [0158]). The selection of a particular menu item or verbal command identifies the wear’s activity wherein the use context identifies an activity being performed by a user of the display and a context relationship of the user to the physical location”.
Therefore, Perez discloses the limitations of “receiving, at the display, data derived from at least one sensor operatively coupled to the display, wherein the data indicates a contextual environment associated with a use context of the display, wherein the contextual environment comprises a physical location of and an environment surrounding the display and wherein the use context identifies an activity being performed by a user of the display and a context relationship of the user to the physical location” recited in claim 1 and Appellant argument.

Appellant argues (Appeal Brief, Pages 20-21), that “Further, Applicant respectfully submits that Perez teaches a system that “includes a see-through, near-eye, mixed reality display device for providing customized augmented information in the form of product information and advertising to a wearer.” Perez at [0042], Perez discloses “the wearer viewing an object in a retail store can, upon selection of a particular menu item or verbal command, have that item displayed to the wearer in the display device in the wearer’s own particular environment, or any environment.” Perez at [0158], Additionally, “[t]he wearer can simply drag and drop items from a selection menu on the left-hand side of the display into the wearer’s living room.” Perez at [0159], In other words, Perez provides a system that displays information on an augmented reality display that is affiliated with material items in room, rather than an 

Examiner disagrees with Appellant argument. Applicant repeatedly argued the same limitation of “receiving, at the display, data derived from at least one sensor operatively coupled to the display, wherein the data indicates a contextual environment associated with a use context of the display, wherein the contextual environment comprises a physical location of and environment surrounding the display” recited in claim 1. As discussed above (see above discussed arguments section), it is believed that the prior art reference of Perez discloses the limitations of “receiving, at the display, data derived from at least one sensor operatively coupled to the display, wherein the data indicates a contextual environment associated with a use context of the display, wherein the contextual environment comprises a physical location of and environment surrounding the display” recited in claim 1 and Appellant arguments of “Applicant respectfully submits the use of different displays stored by a user and their implementation into a system as described in Perez is clearly distinguishable from “receiving, at the display, data derived from at least one sensor operatively coupled to the display, wherein the data indicates a contextual environment associated with a use context of the display, wherein the contextual environment comprises a physical location of and environment surrounding the display.” Claim 1”.

Appellant argues (Appeal Brief, Pages 21-22), that “The Office further concedes, and Applicant agrees, that Perez fails to disclose “the defined workspace previously created”. Office Action p. 10. However, the Office alleges that further paragraphs in Perez can create a conclusion that Perez contains such teachings or that such limitations are readily apparent from the teachings of Perez. Applicant respectfully disagrees.

As an initial matter, Perez does not disclose “the defined workspace previously created.” Claim 1. Specifically, Perez utilizes the ability to produce and view a user’s living room into a store which does contain information regarding the user’s living room; however, the information collected is associated with the furniture within the environment, which is clearly distinguishable from collecting user data to produce a contextual environment to be viewed on a digital display. See Perez at [0121] and [0125], and Claim 1. Applicant respectfully submits that this storing of living room information is not the same as displaying “a defined workspace previously created and 

Applicant respectfully submits that the remaining references of record, used to reject some of the dependent claims, do not overcome the deficiencies of Perez as none of these references teach a “contextual environment” and/or “defined workspace previously created and associated with the contextual environment” as per the claimed limitations.”

Examiner disagrees with Appellant argument. Claim 1 recited “changing, using a processor, the data displayed by the display to a different virtual display comprising a defined workspace previously created and associated with the contextual environment, the defined workspace comprising one or more predetermined virtual objects associated with a functionality of the use context, wherein at least one of the one or more predetermined virtual objects are automatically associated with the defined workspace by contextually correlating virtual objects with the use context”. As discussed above (see above discussed arguments section), the prior art reference of Perez discloses that a wearer wearing a display device enters a furniture store and physical environment facing video camera coupled to the display device for capturing video; the captured image data is processed for identifying objects and mapping depths to the objects in the wear’s field of view. The display device displays a number of pieces of furniture with surrounding environment indicating a physical location of a contextual environment in a furniture store. Further, the prior art reference of Perez discloses that the wearer fixes his gaze on the sofa when he/she enters a furniture store (FIG. 23). Then the wearer performs selection of a particular menu item or verbal command of "show it in my house" in order to provide viewing the object (sofa) in the wear’s living room (FIG. 24A; paragraph [0156]). Upon the selection of "show it in my house", FIG. 25 shows the result of the "show it in my house" link in FIG. 24 (Paragraph [0158]). As shown in FIG. 25, the display device changes to a different virtual display which is a defined wearer’ living room. In additional, paragraph [0159] of Perez discloses that the predetermined virtual products “sofas 2640, 2642, 2644, and 2646” presented in the wear’s living room environment to support the wearer selection. The wearer can see selected products that the wearer wishes to view before actually viewing them in a physical store. Furthermore, paragraph [0160] of Perez describes “In the store environment, such as that shown in FIG. 24, the wearer can drag items from the physical location of the store into the virtual environment presented in the display device 2.  For example, using a specific gesture or audible command, the wearer can select a particular product within the store and drag 
In the Non-Final Office Action dated on 03/20/2020, Examiner stated that “Perez does not specifically discloses that the virtual living room used for teaching a defined workspace is “previously created””. However, in additional, paragraphs [0121] and FIG. 9 of Perez describe an example of a system architecture for one or more processes and/or software for providing augmentation information to a wearer from a supplemental information provider running on Supplemental Information Provider 903. Supplemental Information Provider 903 may create and provide augmentation data, transmit augmentation data provided by others, store wearer profile information used to provide the augmentation data intelligently and the supplemental information provider 903 may include one or more of data storage for a wearer's profile information 922, a wearer's home layout and model data 920 and wearer location historical geographic data 924; paragraphs [0125] of Perez describe “Three dimensional model data 920 can include one or more virtual three dimensional models of wearer homes and other locations frequented by wearer's with devices 2 or apparatus 902”. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/XILIN GUO/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        
Conferees:
/DEVONA E FAULK/Supervisory Patent Examiner, Art Unit 2616   
                                                                                                                                                                                                     /XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.